Dissenting Opinion.
WRIGHT, J.
With all respect and deference to the judgment of my learned colleagues, I must say that it seems to me that they altogether misconceive the application of the law to the facts of the case before them. While the supreme court has said, as quoted, “that one upon whom the law devolves a duty can not shift it over upon another so as to exonerate himself from the consequences of its non-performance, ” yet the supreme court has said nothing which puts upon property owners the duty of insuring lives against conditions which come into existence against their volition and independent of causes under their control. The duty put by law upon him whose act occasions a nuisance is different from the duty of him upon whose estate a nuisance is created by causes not controlled by him. If a man builds up a wall in a crooked, unsubstantial way it is well enough to say to him : “You put it there, now see that you safely take it away ; you are responsible for all injury which can be traced to the existence of that which you create."
But if the Almighty send a tornado which carries away the roof and three walls of a good building, leaving the fourth about ready to fall, the possibilities of injury from such wall must be born by all persons aliae, for that no individual man is responsible for this condition.
If the wall at bar had fallen during the progress of the 8rp, the owner would not have neen liable; if it had stood for an hour, or for a day, and had then fallen, he would not have been liable; he never does become liable until there intervenes, after the fire, some act or omission of his which amounted to negligence. His only duty in regard to a nuisance not created by him is because it happens to come into existence upon his estate; and said duty is not that he shall be life insurer, but that he shall deport himself after the fashion of an ordin arily and reasonably prudent man in regard to its removal. If he allow it to remain so long that the danger is increased by lapse of time, he may in this respect become negligent; but no such claim is made at bar. If he undertake to let the removal to an independent contractor, he may be ■ negligent in his choice of persons; but at bar no such pretense is made.
So that .while I recognize that the law does not permit an individual to shift a-legal duty which is upon him, yet I am of opinion that the law never put, and never will put, upon a property owner the duty of safely removing a nuisance created against his volition by the act of God. His duty-is no more than to be as careful as a man of reasonable prudence should have been, and in this respect his duty is fully performed by delegating the work to an independent contractor whom he is justified in-believing to be competent. In so doing he shifts no duty which is upon him, but discharges all his duty.
I believe that the judgment ought to be set aside, and that upon the admitted facts judgment ought to be rendered for the Bridge Company.